 



Exhibit 10.11
EMPLOYMENT AGREEMENT
     This Employment Agreement (Agreement) is made and entered into as of this
6 day of February, 2006, by and between DORAL FINANCIAL CORPORATION, a Puerto
Rico corporation (which together with any successor thereto, is hereinafter
referred to as “the Company” and FREDERICK C. TEED (hereinafter referred to as
the Employee). The Company and the Employee are hereinafter collectively
referred to as the Parties.
RECITALS
     WHEREAS, the Board of Directors of the Company believes that it is in the
best interest of such entity to enter into this Agreement with the Employee in
order to assure the services of an executive with the experience and abilities
of the Employee, and
     WHEREAS, the Board of Directors of the Company has authorized the execution
of this Agreement with the Employee:
     NOW, THEREFORE in consideration of the foregoing promises and the mutual
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:
AGREEMENT

  1.   Employment

                    (a) The Employee is hereby employed as EVP Banking of DORAL
BANK NEW YORK. The Employee shall be subject to the supervision of the Chairman
& CEO and shall perform the duties proper to such position in an efficient,
diligent and effective way. The Employee commits himself to comply faithfully
with all policies, norms, orders and duties of the Company and to attain its
administrative and business goals.
                    (b) The Employee acknowledges that this task requires his
full attention and that he needs to devote all his time, effort and attention to
the business affairs of the Company and its subsidiaries and affiliated
companies.

 



--------------------------------------------------------------------------------



 



  2.   Competitive Activities

                    (a) In consideration and for having entered into this
Agreement, the Employee specifically agrees that, during the term of his
employment hereunder, except with the express consent of the Board of Directors
of the Company, he will not, directly or indirectly, engage or participate in,
become a director of, accept employment from, or render advisory or other
services for, or in connection with, or become interested in, or make any
financial investment in any firm, corporation, business entity or business
enterprise competitive with any business of the Company or any subsidiary or
affiliate thereof; provided, however, that the Employee shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as ownership does not
require the Employee to devote substantial time to the management or control of
the business or activities in which the Employee has invested. The Employee
agrees that, because damages for violating the agreements under this Article are
difficult to determine, hereto the Employee consents that a competent court
issue any remedy in equity through a restriction order, injunction, or other
similar remedy, to implement these clauses.
                    (b) The Employee agrees and acknowledges that, by virtue of
the Employee’s employment hereunder, the Employee will maintain an intimate
knowledge of the activities and affairs of the Company and its subsidiaries,
including trade secrets and other confidential matters. As a result, and also
because of the special, unique and extraordinary services that the Employee is
capable of performing for the Company or its competitors, the Employee
recognizes that the services to be rendered by the Employee hereunder are of a
character giving them a peculiar value, the loss of which cannot be adequately
or reasonably compensated for by damages. The Employee therefore agrees that if
he fails to render to the Company any of the services required hereunder, the
Company shall be entitled to immediate injunctive or other equitable relief to
restrain the Employee from failing to render his services hereunder, in addition
to any other remedies to which the Company may be entitled under law: provided,
however, that the right to such injunctive or other equitable relief shall not
survive the termination by the Company of the Employee’s employment.

 



--------------------------------------------------------------------------------



 



  3.   Compensation

  (a)   Salary: During the term of this Agreement, the Employee shall be
entitled to an annual salary established by the Board of Directors. The annual
salary hereunder as of the Commencement Date (as defined in Section 5 hereof)
shall be equal to $210,000.00 per year.     (b)   Car Allowance: The Company
will provide the Employee with a monthly car allowance under the Company’s
policy of $630.00 per month to be used to lease or purchase an automobile for
use in the affairs and business of the Company and to cover related gasoline and
insurance expenses related to the use of such automobile.     (c)   Expenses:
During the term of the Employee’s employment hereunder, the Employee shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him in performing services hereunder, provided that the Employee properly
accounts therefore in accordance with the then existing policy of the Company.
Nothing contained herein shall authorize the Employee to make any political
contributions, including but not limited to payments for dinners and advertising
in any political party program or any other payment to any person, which might
be deemed a bribe, kick back or otherwise an improper payment or contribution
under existing law or under the Company’s policy or practice and no portion of
the compensation payable hereunder is for such purpose.     (e)   Withholding:
Payments of any compensation under this Agreement shall be subject to reduction
by the amount of any applicable federal, Commonwealth of Puerto Rico, state or
municipal income withholding, social security, state disability insurance or
similar or other taxes or other items which may be required or authorized to be
deducted by law or custom.

3



--------------------------------------------------------------------------------



 



  (f)   No Additional Compensation: No additional compensation shall be due to
the Employee for services performed to or for the benefit or on behalf of any
other subsidiary, division, affiliate, or venture of the Company, including, but
not limited to, the banking subsidiaries.     (g)   Retention Bonus: The Company
will grant a Retention Bonus to the Employee upon the completion of a two
(2) year period commencing on February 6, 2006 and concluding on February 5,
2008. The retention bonus will be equal to $50,000.00 for each year of service
rendered, payable in a lump sum bonus at the end of the two year period. This
retention bonus will be paid in addition to any other incentive or performance
bonus that may be granted to the Employee as a result of his performance as a
key executive of the Company. Shall the employee leave the Company for any
reason before the conclusion of the period herein stated, this retention bonus
will not be paid.     (h)   Stock Options: The Employee will receive TWENTY FIVE
THOUSAND (25,000) stock options. Notwithstanding anything to the contrary in
this Agreement, the granting, vesting and exercise of these stock options shall
be subject to the terms and conditions of the Doral Financial Corporation
Omnibus Incentive Plan. These stock options will be granted when Doral Financial
Corporation finalizes the Restatement process for the years 2000-2004.

  4.   Benefits

  (a)   Participation in Retirement and Employee Benefit Plan: The Employee
shall be entitled while employed hereunder to participate in and received
benefits under, all plans relating to pension, thrift, profit sharing, group
life insurance, education, cash or stock bonuses, and other retirement or
employee benefits or combinations thereof, that are maintained for the benefit
of the Company’s executive Employee’s or for its Employee’s.     (b)   Fringe
Benefits:

4



--------------------------------------------------------------------------------



 



      The Employee shall be eligible while employed hereunder to participate in,
and receive benefits under, any other fringe benefits programs which are or may
become applicable to the Company’s executive Employee’s or to its Employee’s.  
  (c)   Medical Coverage:         During the term of this Agreement, the Company
shall provide coverage to the Employee under its medical insurance plan in
accordance with its Health Plan policy.     (d)   Disability:         If the
Employee shall become disabled as defined in the Company’s then current
disability plan or if the Employee shall be otherwise physically unable to
serve, the Employee shall be entitled to received group and other disability
income benefits of the type then provided by the Company for other executive
Employee’s of the Company. However, the Company shall be obligated to pay the
Employee’s compensation pursuant to Section 3(a) and (b) hereof only to the
extent the Employee’s salary would exceed the short term disability income
benefits received pursuant to this Section. In addition, the Company shall have
the right, upon resolution of its Board of Directors, to discontinue paying cash
compensation pursuant to Section 3(a) and (b) beginning six months following a
determination that the Employee qualifies for the long term disability income
benefits.     (e)   Vacation & Sick Leave:         Employee shall be entitled to
a reasonable vacation period each year consisting of fifteen (18) days per year
and paid sick leave consisting of fifteen (15) days per year, taken in
accordance with the plans, policies, programs or practices of the Company as in
effect from time to time.

5



--------------------------------------------------------------------------------



 



      The timing of vacations shall be scheduled in a reasonable manner by the
Employee subject to approval by the President of the Company.

  5.   Duration of the Contract

This Agreement shall remain in force for two (2) consecutive years commencing on
February 6, 2006 (the Commencing Date) and concluding on February 5, 2008,
subject to earlier termination as provided herein unless a sixty (60) day prior
notice is given by either party in accordance with Section 12 of this Agreement.
By mutual agreement, both parties may extend the Agreement hereinafter on a
monthly basis. Proposal for this extension by an interested party should be
submitted during the first thirty (30) of the last sixty (60) days of the
duration of this Agreement and, if the other party is in agreement, a written
agreement must be signed extending the Agreement before the expiration date.

  6.   Right to Resolve the Agreement before its Normal Expiration Date:

  (a)   The Employee may resolve this Agreement at any moment before its normal
expiration date, giving the Company a sixty (60) day prior written notification.
    (b)   A termination of Employee’s employment by the Company, other than for
cause, shall not prejudice the Employee’s right to compensation or other
benefits under this Agreement. That is, if the Employee’s employment is
involuntarily terminated other than for cause, the Company shall pay the
Employee the salary established in this agreement (but shall not be obligated to
pay any bonus) and provide the Employee the same insurance benefits as the
Employee was receiving before the date of termination through the remaining term
of this Agreement.     (c)   The terms termination or involuntary termination in
this Agreement shall refer to the termination of the employment of Employee
without the Employee’s express written consent.

6



--------------------------------------------------------------------------------



 



  (d)   In case of termination of the Employee’s employment for cause and/or for
just cause as defined herein, the Company shall pay the Employee her salary
through the date of termination and the Company shall have no further obligation
to the Employee under this Agreement.     (e)   Termination for cause or for
just cause in this Agreement shall include, but shall not be limited to,
personal dishonesty; incompetence; willful misconduct; breach of a fiduciary
duty; conflict of interest; insubordination; failure to perform stated duties;
willful violation of any state or federal law, rule, or regulation (other than
traffic violations or similar minor offenses) or final cease and desist order;
violation of the Company norms, policies and directives; or when some action or
omission by the Employee adversely affects the good and normal operation of the
Company. An elimination of the Employee’s position will not be considered just
cause for purpose of this Agreement and the Company shall pay the Employee the
salary established in this agreement (but shall not be obligated to pay any
bonus) and provide the Employee the same insurance benefits as the Employee was
receiving before the date of termination through the remaining term of this
Agreement.     (f)   The Employee may terminate his employment upon a failure of
the Company to comply with any material provision of this Agreement which has
not been cured within ten (10) days after a notice as established herein of such
non compliance has been given to the Company by the Employee.     (g)   Change
in Control of the Company: The Employee may terminate his employment hereunder
if a change in control occurs with respect to the Company and shall be entitled
to receive as severance pay an amount equal to the amount of annual salary
provided herein in Section 3(a) herein for the remaining term of the Agreement;
provided, however, that the amount shall not be lesser than twelve months of
salary. Such

7



--------------------------------------------------------------------------------



 



      payment is to be made in a lump sum on or before the 15th day following
the date of termination.     (h)   A change of control of the Company shall be
deemed to have occurred if:

  1.   A third party becomes owner of TWENTY FIVE PERCENT (25%) or more of the
total votes that may be casted in or for the election of the Company’s directors
or, if allowed by the Articles of Incorporation or the Company’s By-Laws, such a
third person can elect and/or elects twenty-five percent (25%) or more of the
Company’s directors; or     2.   As a result of, or in connection with, any cash
tender or exchange offer, an offer to buy, a consolidation or merger or other
business combination, sale of assets or contested election, or any combination
of the aforementioned transactions, the persons who were the Company’s directors
before such transaction shall cease to constitute a majority of the Company’s or
its successors Board of Directors.     3.   A corporate reorganization shall not
be deemed a change of control for purposes of this Agreement.

  (i)   In the event of the death of the Employee during the term of employment
under this Agreement and prior to any termination hereunder, the Employee’s
estate, or such person as the Employee may have previously designated in
writing, shall be entitled to receive from the Company the salary of the
Employee through the last day of the calendar month in which his death shall
have occurred, and the term of employment under this Agreement shall end on such
last day of the month.     (j)   This Agreement and the employment hereunder are
subject to legal and regulatory provisions and to regulatory oversight. Should
regulatory authorities with jurisdiction over any of the Parties mandate that
the Employee be suspended from office and/or temporarily prohibited from
participating in the conduct

8



--------------------------------------------------------------------------------



 



      of the Company’s or the Banks affairs, the Company’s obligation under this
Agreement shall be suspended as of the date of service of a notice served to
that effect, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company may in its discretion (1) pay the Employee all
or part of the compensation withheld while its obligations under this Agreement
were suspended and (2) reinstate in whole or in part any of its obligations
which were suspended.     (k)   If the Employee is removed from office and/or
permanently prohibited from participating in the conduct of the Company’s or its
banking subsidiaries affairs by an order issued under Section 8(e)(4) or (g)(1)
of the FDIA, 12 U. S.C.'1818(e)(4) or (g)(1), all obligations of the Company
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties hereto shall not be affected.

7. Return of Property
Upon termination of this Contract, regardless of whether it be for just cause or
without just cause or by decision of any of the parties, the Employee shall
return to the Company all Company property that the Employee may be using to
render his services or that may be in his possession, custody or control.
8. Confidentiality
The Employee acknowledges that due to the essentially confidential nature and
the work and duties that he shall perform under this Agreement, he shall come to
obtain knowledge of data, issues, plans, strategies and methodologies and others
secret and confidential information of the Company and/or its affiliated
companies, in addition to financial information of the Company and/or the
Company’s clients. For those reasons, the Employee commits himself to maintain
said information in the most absolute confidentiality and discretion, and not to
reveal or use it for any purpose during or after the term of this Agreement.
9. Intellectual Property

9



--------------------------------------------------------------------------------



 



Any task, study, document, idea, design, organizational or operational plan or
any other recommendation or advice offered or performed by the Employee to the
Company:

  (a)   shall not bind the Company but may be adopted or implemented by the
Company at its entire discretion; and     (b)   shall constitute and become
exclusive property of the Company regardless of whether or not it is adopted or
implemented, free of any copyrights. The Employee, through this document
transfers and cedes to the Company any copyrights regarding said tasks, studies,
documents, ideas, designs, plans, recommendations or advices.

10. Conflict of Interests
The Employee agrees to notify the Company regarding any circumstance of its
businesses or investments or in his personal life that may create a conflict of
interests with the Company. In the event of a conflict of interest, this shall
be construed as just cause for the Company to cancel this Agreement without
ulterior responsibility.
11. No Assignments

  (e)   This Agreement is personal to each of the parties hereof, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party: provided, however, that
if the Company merges or consolidates into another entity controlled by it or
any affiliate of any of the Company, or enters into a reorganization transaction
in which the shareholders of the Company immediately prior to any such
transaction become the shareholders of the resulting entity, then this Agreement
may be transferred to such resulting entity.     (f)   This Agreement and all
rights of the Employee hereunder inure to the benefit of and be enforceable by
the Employee’s personal and legal representatives, executors, administrators,
successors, heirs,

10



--------------------------------------------------------------------------------



 



      distributes, devisees, and legatees. If the Employee should die while any
amounts would still be payable to the Employee hereunder if the Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Employee’s devisee,
legatee or other designee or if these is no such designee, to the Employee’s
state.

  12.   Notice         For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the last known
respective address of the party hereto (provided that all notices to the Company
shall be directed to the attention of the Chief Executive Officer of the Company
with a copy to the Secretary of such entity), or to such other address as either
party may have furnished to the other in writing in accordance herewith.     13.
  Amendments         No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.     14.   Paragraphs Heading         The paragraph headings used in
this Agreement are included solely for convenience of reference and shall not
affect, or be used in connections with, the interpretation of this Agreement.  
  15.   Severability         The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or unenforceability of the other provisions hereof.     16.
  Governing Law:

11



--------------------------------------------------------------------------------



 



      This Agreement shall be governed by the laws of the Commonwealth of Puerto
Rico.     17.   Other Matters.

                    (a) Any amounts payable hereunder are personal to the
Employee and are not transferable or assignable either by the Employee’s act or
by operation of law, and no assignee, trustee in bankruptcy, receiver or other
party whomsoever shall have any right to demand any such amounts or any other
right with respect thereto.
                    (b) If and when questions arise from time to time as to the
intent, meaning or application or any one or more of the provisions hereof, such
questions will be decided by the Board of Directors of the Company or any
committee appointed to consider such matters, or, in the event the Company is
merged into or consolidated with any other corporation, by the Board of
Directors (or a committee appointed by it) of the surviving or resulting
corporation, and the decision of such Board of Directors or committee, as the
case may be, as to what is a fair and proper interpretation of any provision
hereof or thereof shall be conclusive and binding. The Employee understands that
payment of any amounts hereunder, including any bonus, is not held or set aside
in trust and that (1) the Company may seek to retain, offset, attach, or
similarly place a lien on such funds in circumstances where the Employee has
been discharged for cause and, in addition, shall be entitled to do so for
(x) malfeasance damaging to the Company, (y) conversion by the Employee of an
opportunity of the Company or (z) a violation of the Company’s conflict of
interest policy, in each case as determined in the sole discretion of the
Company’s Board of Directors and (2) in the event the Company is unable to make
any payment under this Agreement because of receivership, insolvency, bankruptcy
or similar status or proceedings, the Employee will be treated as a general
unsecured creditor of the Company and may be entitled to no priority under
applicable law with respect to such payments.
18. Arbitration
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in San Juan, Puerto Rico, in
accordance with the rules of the American Arbitration Association then in
effect. The arbitration award issued by the arbitrator shall be final and

12



--------------------------------------------------------------------------------



 



binding, provided it is in accordance to law. The award may be enforced or
reviewed by any court with jurisdiction. The party interested in arbitration
shall notify the other party not later than ten (10) days from the date in which
the dispute arises. Arbitration costs, including arbitrator fees, shall be paid
in equal parts by the Employee and the Company. Each party shall pay its own
attorneys fees and the costs related to the preparation and presentation of his
evidence.
19. Execution in Counterparts
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the 6th day of February 2006.

     SECTION 18 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.

              DORAL BANK NEW YORK
 
       
 
  By:   /s/ John Ward III
 
       
 
      JOHN WARD III
Chairman & CEO
 
       
 
  By:   /s/ Frederick C. Teed
 
       
 
      Frederick C. Teed

13